ON PETITION FOR REHEARING
This cause comes before us on appellees, Ann Sebens, James and Mark Bramblett’s (Children) Petition for Rehearing in In re Guardianship of Bramblett (1990), Ind.App., 549 N.E.2d 56. We address the Children’s petition in order to clarify our opinion.
In the text of the opinion we stated that Ind.Appellate Rule 8.3(A)(7) foreclosed the Children’s argument that, “their was ample evidence before the trial court that James intended to repay his mother from the proceeds of the real estate sale”, because the Children failed to cite to the record where this evidence, if any, could be found. We stated the failure to supply this court with citation to the relevant portions of the record upon which the party relies generally constitutes a waiver of the alleged error, citing App.R. 8.3(A)(7). The Children correctly note that App.R. 8.3(A)(7) is directed to the appellant’s brief, not the appellee’s.1 This court should have also cited App.R. 8.3(B) which provides that the appellee’s brief shall conform to the requirements of App.R. 8.3(A)(1)—(8).2
As to the existence of “ample evidence” —that James intended to repay his mother from the proceeds of the real estate sale— we noted in footnote 5 of our opinion that our search of the record revealed that James’s mother had filed a claim against James’s estate for $20,000. Apparently, James borrowed money from his mother and father prior to his second marriage (9 years before his death). However, the existence of these facts is not “ample evidence” that James intended to repay his mother from the proceeds of the sale, and our search of the record did not reveal any such evidence. Again, we note the Children did not cite to the record, either in their brief or in their petition for rehearing, as to where this “ample evidence”, if any, could be found. Accordingly, we deny the Children’s petition.

. App.R. 8.3(A)(7) provides in part:
(A) Brief of the Appellant.
(7) ... The argument shall contain the contentions of the appellant with respect to the issues presented, the reasons in support of the contentions along with citations to the authorities, statutes, and parts of the record relied upon, and a clear showing of how the issues and contentions in support thereof relate to the particular facts of the case under review. ...


. App.R. 8.3(B) provides:
(B) Brief of the Appellee. The brief of the appellee shall conform to the requirements of subdivision (a)(l)-(8) except that a statement of the issues or of the case need not be made unless the appellee is dissatisfied with the statement of the appellant and no statement need be made regarding the jurisdiction of the court unless the appellee disputes jurisdiction, (emphasis supplied).